Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 12/27/2019. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 05/03/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al., US 20190212453 A1, in view of Lin et al., US 20190072960 A1, hereinafter referred to as Natroshvili and Lin, respectively.
Regarding claim 1, Natroshvili discloses a method comprising, by a computing system associated with a vehicle: 
receiving sensor data of an environment of the vehicle, the sensor data being captured by one or more sensors associated with the vehicle (The data stored in the memory may for example include sensor data acquired by one or more sensors. The one or more sensors may for example include a camera for taking photos of the vehicle's environment, a radar sensor or a LIDAR (light detecting and ranging) sensor or others – See at least ¶18); 
generating, based on the sensor data, one or more representations of the environment of the vehicle (The vehicle controller may perform environmental modeling, i.e. determine the presence of objects (fixed objects, pedestrians, animals, other vehicles) in the vehicle's surroundings, the velocity of the objects in the vehicle's surroundings – See at least ¶20).
 
Natroshvili fails to explicitly disclose determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding representations of environments associated with the observations, determining a trajectory plan and a planned speed for the vehicle based 
However, Lin teaches:
determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding representations of environments associated with the observations (Empirical data captured through vehicle sensor subsystems and driving simulation data to model typical human driving behaviors, particularly human driving behavior related to vehicle speed control. This empirical data and simulation data is captured and used by the human driving model module – See at least ¶44. Human driving model module 175 of an example embodiment can develop a human driving behavior model based on data related to various types of driving behaviors. This data can be aggregated over many drivers, vehicles, driving scenarios, and driving conditions – See at least ¶48); and 
determining a trajectory plan and a planned speed for the vehicle based on at least the target speed (A process for training the human driving model module of an example embodiment using a process called reinforcement learning. Reinforcement learning uses driving simulation and actual on-the-road (i.e. actual speed), training exercises to configure or tune parameters in (e.g., train) the human driving model module to model desired human driving behaviors. In an initial operation, data corresponding to typical or normal human driving behaviors (e.g., vehicle operational data) can be recorded. The typical or normal human driving behaviors can include a human driver's management of speed (target speed) and heading (e.g., trajectory plan) – See at least ¶49); and 
causing the vehicle to perform one or more operations based on the trajectory plan and the planned speed (The steering unit may represent any combination of mechanisms that may be operable to adjust the heading of vehicle. The throttle may be configured to control, for instance, the operating speed of the engine and, in turn, control the speed of the vehicle – See at least ¶29).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding representations of environments associated with the observations, determining a trajectory plan and a planned speed for the vehicle based on at least the target speed and causing the vehicle to perform one or more operations based on the trajectory plan and the planned speed, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 2, Natroshvili fails to explicitly disclose wherein the one or more representations of the environment of the vehicle include encoded data 
However, Lin teaches wherein the one or more representations of the environment of the vehicle include encoded data corresponding to one or more detected objects, map features associated with one or more drivable roads, a speed limit for the environment of the vehicle, or a combination thereof (This empirical data and simulation data is captured and used by the human driving model module to encode data corresponding to these typical driving behaviors as mathematical or data representations. The data can be encoded as a neural network, rules sets, or other well-known methods for developing machine learning systems – See at least ¶44).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of wherein the one or more representations of the environment of the vehicle include encoded data corresponding to one or more detected objects, map features associated with one or more drivable roads, a speed limit for the environment of the vehicle, or a combination thereof, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 5, Natroshvili fails to explicitly disclose for each of the human-driven vehicle speed observations: determining a predicted speed for the human-driven vehicle based on the representation of the environment associated with the human-driven vehicle speed observation; determining an actual speed for the human driven vehicle; and updating the machine-learning model based on a difference between the predicted speed and the actual speed for the human-driven vehicle.
However, Lin teaches:
determining a predicted speed for the human-driven vehicle based on the representation of the environment associated with the human-driven vehicle speed observation (Empirical data captured through vehicle sensor subsystems and driving simulation data to model typical human driving behaviors, particularly human driving behavior related to vehicle speed control. This empirical data and simulation data is captured and used by the human driving model module – See at least ¶44. Human driving model module 175 of an example embodiment can develop a human driving behavior model based on data related to various types of driving behaviors. This data can be aggregated over many drivers, vehicles, driving scenarios, and driving conditions – See at least ¶48); 
determining an actual speed for the human driven vehicle (Actual speed profiles that closely follow the corresponding human behavior are rewarded, while profiles that deviate from corresponding human behavior are penalized. Based on these rewards/penalties, the autonomous driving control process can tune its parameter set favoring profiles and behaviors that resemble the corresponding human behavior – See at least ¶43); and 
Actual on-the-road training phase and the reinforcement learning process as described above can be performed for as many iterations as needed to cause the update of parameters in the human driving model module to progress toward a diminishing differential or deviation relative to the acceptable error or variance threshold – See at least ¶53).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining a predicted speed for the human-driven vehicle based on the representation of the environment associated with the human-driven vehicle speed observation; determining an actual speed for the human driven vehicle; and updating the machine-learning model based on a difference between the predicted speed and the actual speed for the human-driven vehicle, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 7, Natroshvili fails to explicitly disclose wherein the actual speed for the human driven vehicle is specified by the human-driven vehicle speed observation.
However, Lin teaches wherein the actual speed for the human driven vehicle is specified by the human-driven vehicle speed observation (As described above, the human driving model module of an example embodiment can develop a human driving behavior model based on data related to various types of driving behaviors. This data can be aggregated over many drivers, vehicles, driving scenarios, and driving conditions – See at least ¶48).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of wherein the actual speed for the human driven vehicle is specified by the human-driven vehicle speed observation, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 8, Natroshvili fails to explicitly disclose wherein determining the target speed for the vehicle by processing the one or more representations of the environment of the vehicle using the machine- learning model comprises identifying, based on one or more weights associated with the machine-learning model, a correspondence between the representations of the environment of the vehicle and the target speed.
However, Lin teaches determining the target speed for the vehicle by processing the one or more representations of the environment of the vehicle using the machine- learning model comprises identifying, based on one or more weights associated with the machine-learning model, a correspondence between the representations of the The vehicle may be configured to operate fully or partially in an autonomous mode. For example, the vehicle may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its environment, determine a predicted behavior of at least one other vehicle in the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle based on the determined information. While in autonomous mode, the vehicle may be configured to operate without human interaction – See at least ¶22).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining the target speed for the vehicle by processing the one or more representations of the environment of the vehicle using the machine- learning model comprises identifying, based on one or more weights associated with the machine-learning model, a correspondence between the representations of the environment of the vehicle and the target speed, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 9, Natroshvili discloses wherein the target speed is represented as one of: (a) a numeric value, (b) a range comprising a lower limit and an upper limit, or (c) a set of ranges, wherein each of the ranges comprises a lower limit For the application as described above the output may for example be an output image showing the target velocity profile (i.e. showing a graph specifying a target velocity for each point (according to the x-resolution of the image) along the path of the vehicle – See at least ¶56).

Regarding claim 12, Natroshvili discloses wherein causing the vehicle to perform one or more operations comprises causing the vehicle to accelerate or decelerate to reach the planned speed (The vehicle controller further includes a velocity controller configured to input the information about the surroundings of the vehicle and a specification of a path of the vehicle to a convolutional neural network, to determine a target velocity of the vehicle along the path based on an output of the convolutional neural network and to control the vehicle according to the determined target velocity – See at least ¶68).

Regarding claim 13, Natroshvili fails to explicitly disclose wherein determining the target speed for the vehicle by processing the one or more representations of the environment of the vehicle using the machine- learning model comprises: determining a predicted trajectory of the vehicle; and adding a representation of the predicted trajectory of the vehicle to the one or more representations of the environment of the vehicle, wherein determining the target speed comprises processing the representation of the predicted trajectory of the vehicle.
The vehicle may be configured to operate fully or partially in an autonomous mode. For example, the vehicle may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its environment, determine a predicted behavior of at least one other vehicle in the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle based on the determined information. While in autonomous mode, the vehicle may be configured to operate without human interaction – See at least ¶22).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining a predicted trajectory of the vehicle; and adding a representation of the predicted trajectory of the vehicle to the one or more representations of the environment of the vehicle, wherein determining the target speed comprises processing the representation of the predicted trajectory of the vehicle, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 14, Natroshvili discloses wherein the one or more representations of the environment of the vehicle comprise one or more images, and the representation of the predicted trajectory of the vehicle is added to the one or more representations of the environment of the vehicle by rendering the predicted trajectory in the images (The data stored in the memory may for example include sensor data acquired by one or more sensors. The one or more sensors may for example include a camera for taking photos of the vehicle's environment, a radar sensor or a LIDAR (light detecting and ranging) sensor or others – See at least ¶18).

Regarding claim 15, Natroshvili discloses wherein the one or more representations of the environment of the vehicle further include one or more past representations of one or more environments of the vehicle associated with one or more corresponding times in the past, wherein differences in locations of features between different ones of the past representations correspond to a speed at which the features moved in the one or more past representations, and wherein the target speed for the vehicle is further determined by processing the differences in locations of features between different ones of the past representations (The data stored in the memory may for example include sensor data acquired by one or more sensors. The one or more sensors may for example include a camera for taking photos of the vehicle's environment, a radar sensor or a LIDAR (light detecting and ranging) sensor or others – See at least ¶18).

Regarding claim 16, Natroshvili discloses wherein the one or more representations of the environment of the vehicle comprise images, the features comprise locations of pixels, colors of pixels, or a combination thereof, and the machine-learning model comprises a convolutional neural network (The images do not have to correspond to actual images (e.g. photographs) but each image may just be seen as a 2-dimensional array of values (corresponding to pixel values of an image). The values may be real values (such as a greyscale value of an image) but the 2-dimensional array may also include a plurality of values, e.g. a pair or triple of value at each position (i.e. “pixel”) of the array (such as RGB components for each pixel of an image – See at least ¶53).

Regarding claim 17, Natroshvili discloses wherein the representations of the environment of the vehicle comprise points, and the features comprise locations of points, point-feature values, or a combination thereof, and the machine-learning model comprises a point-based neural network (Convolutional neural network receives an image representing, for the surroundings of the vehicle, a first velocity map for velocities in a first direction (x direction). This means that for each pixel of the image, the first velocity map specifies (by means of the pixel value for the pixel) the velocity in x-direction of an object located at the position in the surroundings of the vehicle to which the pixel corresponds – See at least ¶59).

Regarding claim 18, Natroshvili fails to explicitly disclose wherein the human-driven vehicle speed observations are for an area.
The empirical data can be captured for a single vehicle and/or aggregated from data collected from a large population of vehicles and drivers – See at least ¶44).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of wherein the human-driven vehicle speed observations are for an area, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 19, Natroshvili discloses a system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 
receive sensor data of an environment of the vehicle, the sensor data being captured by one or more sensors associated with the vehicle (The data stored in the memory may for example include sensor data acquired by one or more sensors. The one or more sensors may for example include a camera for taking photos of the vehicle's environment, a radar sensor or a LIDAR (light detecting and ranging) sensor or others – See at least ¶18); 
The vehicle controller may perform environmental modeling, i.e. determine the presence of objects (fixed objects, pedestrians, animals, other vehicles) in the vehicle's surroundings, the velocity of the objects in the vehicle's surroundings – See at least ¶20).

Natroshvili fails to explicitly disclose determine a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained usingActive 42522349.1Attorney Docket No.: 083201.0269 59 of 60human-driven vehicle speed observations and corresponding representations of environments associated with the observations; determine a trajectory plan and a planned speed for the vehicle based on at least the target speed; and cause the vehicle to perform one or more operations based on the trajectory plan and the planned speed.
However, Lin teaches:
determine a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained usingActive 42522349.1Attorney Docket No.: 083201.0269 59 of 60human-driven vehicle speed observations and corresponding representations of environments associated with the observations (Empirical data captured through vehicle sensor subsystems and driving simulation data to model typical human driving behaviors, particularly human driving behavior related to vehicle speed control. This empirical data and simulation data is captured and used by the human driving model module – See at least ¶44. Human driving model module 175 of an example embodiment can develop a human driving behavior model based on data related to various types of driving behaviors. This data can be aggregated over many drivers, vehicles, driving scenarios, and driving conditions – See at least ¶48); 
determine a trajectory plan and a planned speed for the vehicle based on at least the target speed (A process for training the human driving model module of an example embodiment using a process called reinforcement learning. Reinforcement learning uses driving simulation and actual on-the-road (i.e. actual speed), training exercises to configure or tune parameters in (e.g., train) the human driving model module to model desired human driving behaviors. In an initial operation, data corresponding to typical or normal human driving behaviors (e.g., vehicle operational data) can be recorded. The typical or normal human driving behaviors can include a human driver's management of speed (target speed) and heading (e.g., trajectory plan) – See at least ¶49); and
cause the vehicle to perform one or more operations based on the trajectory plan and the planned speed (The steering unit may represent any combination of mechanisms that may be operable to adjust the heading of vehicle. The throttle may be configured to control, for instance, the operating speed of the engine and, in turn, control the speed of the vehicle – See at least ¶29).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding 

Regarding claim 20, Natroshvili discloses a method comprising, by a computing system associated with a vehicle: 
receiving sensor data of an environment of the vehicle, the sensor data being captured by one or more sensors associated with the vehicle (The data stored in the memory may for example include sensor data acquired by one or more sensors. The one or more sensors may for example include a camera for taking photos of the vehicle's environment, a radar sensor or a LIDAR (light detecting and ranging) sensor or others – See at least ¶18); 
generating, based on the sensor data, one or more representations of the environment of the vehicle (The vehicle controller may perform environmental modeling, i.e. determine the presence of objects (fixed objects, pedestrians, animals, other vehicles) in the vehicle's surroundings, the velocity of the objects in the vehicle's surroundings – See at least ¶20);
 
Natroshvili fails to explicitly disclose determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a 
However, Lin teaches:
determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding representations of environments associated with the observations (Empirical data captured through vehicle sensor subsystems and driving simulation data to model typical human driving behaviors, particularly human driving behavior related to vehicle speed control. This empirical data and simulation data is captured and used by the human driving model module – See at least ¶44. Human driving model module 175 of an example embodiment can develop a human driving behavior model based on data related to various types of driving behaviors. This data can be aggregated over many drivers, vehicles, driving scenarios, and driving conditions – See at least ¶48); and 
determining a trajectory plan and a planned speed for the vehicle based on at least the target speed (A process for training the human driving model module of an example embodiment using a process called reinforcement learning. Reinforcement learning uses driving simulation and actual on-the-road (i.e. actual speed), training exercises to configure or tune parameters in (e.g., train) the human driving model module to model desired human driving behaviors. In an initial operation, data corresponding to typical or normal human driving behaviors (e.g., vehicle operational data) can be recorded. The typical or normal human driving behaviors can include a human driver's management of speed (target speed) and heading (e.g., trajectory plan) – See at least ¶49); and 
causing the vehicle to perform one or more operations based on the trajectory plan and the planned speed (The steering unit may represent any combination of mechanisms that may be operable to adjust the heading of vehicle. The throttle may be configured to control, for instance, the operating speed of the engine and, in turn, control the speed of the vehicle – See at least ¶29).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of determining a target speed for the vehicle by processing the one or more representations of the environment of the vehicle using a machine-learning model that has been trained using human-driven vehicle speed observations and corresponding representations of environments associated with the observations, determining a trajectory plan and a planned speed for the vehicle based on at least the target speed and causing the vehicle to perform one or more operations based on the trajectory plan and the planned speed, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al., US 20190212453 A1, in view of Lin et al., US 20190072960 A1, as applied to claims 1 and 5 above, and further in view of Mcgrath et al., US 20170148322 A1, hereinafter referred to as Natroshvili, Lin and Mcgrath, respectively.
Regarding claim 3, the combination of Natroshvili and Lin fails to explicitly disclose wherein the vehicle is traveling on a road segment having a speed limit, and the one or more representations of the environment of the vehicle include encoded data corresponding to the speed limit.
However, Mcgrath teaches wherein the vehicle is traveling on a road segment having a speed limit, and the one or more representations of the environment of the vehicle include encoded data corresponding to the speed limit (The road attribute data may also include regulatory information, such as speed limits, turn restrictions, and direction of travel. The road attribute data may also include information regarding other characteristics of the road, such as pavement type and whether the road is located on a bridge and/or in a tunnel – See at least ¶58).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle. Mcgrath teaches providing driving condition for a vehicle using road attribute data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Natroshvili and Lin and include the feature of wherein the vehicle is traveling on a road segment having a speed limit, and the one or more representations of the environment of the vehicle include encoded data corresponding to the speed limit, as taught by Lin, to control operations of 

Regarding claim 4, the combination of Natroshvili and Lin fails to explicitly disclose wherein the machine-learning model has been trained on a road segment having a speed limit that differs from the speed limit for the environment of the vehicle by less than a threshold speed difference..
However, Mcgrath teaches wherein the machine-learning model has been trained on a road segment having a speed limit that differs from the speed limit for the environment of the vehicle by less than a threshold speed difference (Analyzing the road attribute data with the other obtained data includes using at least one analytical methodology. The analytical methodology may be one or more of a decision tree, an object model, a neural network, and a genetic algorithm – See at least ¶11. The road attribute data may also include regulatory information, such as speed limits, turn restrictions, and direction of travel. The road attribute data may also include information regarding other characteristics of the road, such as pavement type and whether the road is located on a bridge and/or in a tunnel – See at least ¶58).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle. Mcgrath teaches providing driving condition for a vehicle using road attribute data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Natroshvili and Lin and include the feature of wherein the machine-learning model has been trained on a road 

Regarding claim 6, the combination of Natroshvili and Lin fails to explicitly disclose wherein each of the representations of the environments associated with the observations includes encoded data corresponding to a speed limit...
However, Mcgrath teaches wherein each of the representations of the environments associated with the observations includes encoded data corresponding to a speed limit (Analyzing the road attribute data with the other obtained data includes using at least one analytical methodology. The analytical methodology may be one or more of a decision tree, an object model, a neural network, and a genetic algorithm – See at least ¶11. The road attribute data may also include regulatory information, such as speed limits, turn restrictions, and direction of travel. The road attribute data may also include information regarding other characteristics of the road, such as pavement type and whether the road is located on a bridge and/or in a tunnel – See at least ¶58).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle. Mcgrath teaches providing driving condition for a vehicle using road attribute data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Natroshvili and Lin and include the feature of wherein each of the representations of the environments .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al., US 20190212453 A1, in view of Lin et al., US 20190072960 A1, as applied to claim 1 above, and further in view of Frazzoli et al., US 9645577 B1, hereinafter referred to as Natroshvili, Lin and Frazzoli, respectively.
Regarding claim 10, the combination of Natroshvili and Lin fails to explicitly disclose wherein determining the trajectory plan and the planned speed for the vehicle based on at least the target speed comprises: generating a plurality of trajectory plans for the vehicle using a trajectory planner, wherein each of the trajectory plans comprises a trajectory; determining a score for each of the trajectory plans using a cost function, wherein the cost function is based on one or more scoring criteria, and at least one of the scoring criteria is based on the target speed and the trajectory for which the score is being determined; and wherein the trajectory plan corresponds to the one of the trajectory plans having the highest score.
However, Frazzoli teaches wherein determining the trajectory plan and the planned speed for the vehicle based on at least the target speed comprises: generating a plurality of trajectory plans for the vehicle using a trajectory planner, wherein each of the trajectory plans comprises a trajectory; determining a score for each of the trajectory plans using a cost function, wherein the cost function is based on one or more scoring criteria, and at least one of the scoring criteria is based on the target speed and the Generating a finite set of candidate trajectories of a vehicle based on s state of a vehicle, possible behaviors of the vehicle and an environment of the vehicle; and selecting a putative optimal trajectory from among the candidate trajectories based on costs associated with the candidate trajectories – See at least left column 2, full summary paragraph lines 50-67).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle. Frazzoli teaches facilitating vehicle driving and self driving for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Natroshvili and Lin and include the feature of generating a plurality of trajectory plans for the vehicle using a trajectory planner, wherein each of the trajectory plans comprises a trajectory, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Regarding claim 11, Natroshvili fails to explicitly disclose wherein for each of the trajectory plans, the one or more scoring criteria is based on a difference between the target speed and a planned speed associated with the each of the trajectory plans.
However, Lin teaches wherein for each of the trajectory plans, the one or more scoring criteria is based on a difference between the target speed and a planned speed associated with the each of the trajectory plans (Autonomous control unit may be configured to incorporate data from the vehicle speed control module, the GPS transceiver, the RADAR, the LIDAR, the cameras, and other vehicle subsystems to determine the driving path or trajectory for the vehicle – See at least ¶29).
Natroshvili discloses controlling a vehicle based on information about the vehicles surroundings. Lin teaches managing speed control for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natroshvili and include the feature of wherein for each of the trajectory plans, the one or more scoring criteria is based on a difference between the target speed and a planned speed associated with the each of the trajectory plans, as taught by Lin, to control operations of an autonomous vehicle so that the vehicle may be safely driven by changing driving path or speed in real time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662